DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10/23/2020 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 10/23/2020.  The information disclosed therein was considered.


EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Harvey on 5/7/2021.
Regarding claim 1, 14 & 20, the limitations in lines wherein the determination is based at least in part on one or more flags stored at the second memory array; and”, has been changed to “wherein the determination is based at least in part on one or more flags stored at the second memory array, wherein the second page size is different than the first page size; and” 


Attorney Matthew Harvey on 4/22/2021.
Regarding claim 20, the limitations in lines 6-7 “the first memory array, the second memory array, and the third memory array”, has been changed to “the first memory array and the second memory array”. 
 Note: “the third memory array” has been deleted. 


Allowable Subject Matter 
Claims 1-20 are allowable. 
Regarding claims 1, 14 & 20 , Ray et al (US20170147214) discloses a method, comprising: receiving, at an interface controller (FIG 1; 120) from a system on a chip (SoC) or processor(102), a memory operation command for accessing a first memory array that comprises non-volatile memory cells(FIG 1 & 5; 140), the first memory array having a first page size(FIG 1; 1LM); determining whether data associated with the memory operation command is stored at a second memory array having a second page size that is based at least in part on the SoC or processor(FIG 1; 1LM and 2LM)

 Regarding claim 20, Tiziani et al (US20110307762) discloses an apparatus, comprising: a first memory array that comprises non-volatile memory cells having a first page size(Fig 3; [0016] & claim 10 discloses memory array 24 having a first size); a second memory array that is configured to store data based at least in part on a second page size associated with a system on chip (SoC) or processor (Fig 3; [0016] ECC NAND in communication with 24 through controller 26), and a controller configured to interface with the SoC or processor, the first memory array, and the second memory array, wherein the controller is 
Kotte et al (US20160342509)discloses an apparatus, comprising: a first memory array that comprises non-volatile memory cells having a first page size (Fig 1; para 37 & 51 discloses NVM 130 array comprising memory cells having page size) ; a controller configured to interface with the SoC or processor, the first memory array, the second memory array, and the third memory array, wherein the controller is operable to: receive, from the SoC or processor (Fig 1; 124 coupled to 130 and configured to interface with 110 (processor para 35)) and a second memory array (fig 1 & 2; para 56 & 76  discloses 206 memory array coupled with 130 via 124 comprising ( 121-1) moves information from volatile 206 to NVM 130))  and configured to store data based at least in part on a second page size associated with the SoC or processor(Fig 1 & 2; para 56; 206 stores the programs, modules, and data structures, or superset  (e.g mapping table 220 that is used, in conjunction with Level L2 to map the physical address in NVM 130 ) , wherein the second page size is a superset of the first page size (fig 1-3; para 56 second page size  (in VM) is superset of first page size of (130)).
Lim et al (US20120151127)  discloses an apparatus, comprising: a first memory array that comprises non-volatile memory cells having a first page size(Fig 6 & 7; 300a NVM having page size(331) (note (2A; para 68 (each pages may have a size equal or greater than about 4KB) a controller configured to interface with the SoC or processor, the first memory array, the second memory array, and the third memory array, wherein the controller is operable to: receive, from the SoC or processor(fig 1 & 6; 310 coupled to 330a and interfacing with 230 on system on chip (200) (multi-chip (para 149/157)/on processor)); and a second memory arrayr(fig 6-7; 320 is coupled with 330a by 310).
Tomlin et al (US9268682 FIG 3-4; Claim 1 discloses a volatile memory, non-volatile memory and applying a sixe of error correction code bits to the entry in the volatile memory). 
Henderson et al (US20020042867 FIG 4 and 8; [0041-0044] discloses a processor 10 comprising 1 17-bit data for flag addresses). 
 Park et al (US20150138884 fig 1), Ryu et al (US20130046920 fig 1) & Roh et al (US20110099325 fig 5).

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the determination is based at least in part on one or more flags stored at the second memory array; and executing the memory operation command at the first memory array, the second memory array, or a third memory array that is coupled with the interface controller and comprises volatile memory cells, wherein the memory operation command is executed based at least in part on the determination whether the data associated with the memory operation command is stored at the second memory array. Claims 2-13 are allowed because of their dependency to the allowed base claim 1.


However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the determination is based at least in part on one or more flags stored at the second memory array; and means for executing the memory operation command at the first memory array, the second memory array, or a third memory array that is coupled with the interface controller and comprises volatile memory cells, wherein the memory operation command is executed based at least in part on the determination whether the data associated with the memory operation command is stored at the second memory array. Claims 15-19 are allowed because of their dependency to the allowed base claim 14.
However, with respect to claim 20, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory operation command for accessing the first memory array; 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUNA A TECHANE/Primary Examiner, Art Unit 2827